DETAILED ACTION
This final office action is in response to claims 2-3, 7, 9, and 18-20 filed on 09/21/2021 for examination. Claims 2-3, 7, 9, and 18-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/2021 has been entered.

Response to Amendment
The amendment filed September 19, 2021 has been entered. Claims 2-3, 7, 9, and 18-20 are pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims are directed to the 35 U.S.C. 103 rejection previously set forth in the Final Office Action mailed June 23, 2021. Claims 2-3, 7, 9, and 18-20 have been amended or newly added, and have Howcroft. Particularly, Applicant is directed to fig. 5 and [0044-046] of Howcroft, wherein a technician may connect over a network to a plurality of devices, and then remotely manage certificate information of the devices on the network by changing certificate settings. The network devices can then store and/or display the indicated altered certificate settings. I.e., the technician at technician device 512b sets desired certificate change information and distributes the information the to a plurality of devices including the user devices and a certificate server.
In view of the foregoing, and as herein with regards to 35 U.S.C. 103, applicant’s amendments and arguments regarding claims 18 and 20 have been fully considered, but are not persuasive to differentiate over the prior art.

Claim Objections
Claim(s) 2-3, 7, and 9 is/are objected to because of the following informality: Claims dependent on an independent claim should not appear in the claim set before the independent claim (see, e.g., claims 2-3, 7, and 9 and claim 18).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft et al (US20110087881, Hereinafter “Howcroft”) in view of Parkinson et al. (US20080320569, Hereinafter “Parkinson”).
Regarding claim 18, Howcroft teaches an information processing apparatus (see abstract, system processes certificate information; [0046] – technicians control the system using settings) comprising: at least one processor; and a memory device storing a set of instructions which, when executed by the at least one processor, cause the information processing apparatus to perform operations ([0067-068] – system implemented via a memory and processor, wherein the processor executes instructions stored in the memory) including: 
receiving, via a network, setting information from a setting apparatus that is able to distribute the setting information to a plurality of devices including the information processing apparatus (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the received setting information includes (i) a first setting related to timing at which to start making an acquisition request to a certificate authority to acquire an electronic certificate from the certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include  and (ii) a second setting of automatically adjusting the start timing of making the acquisition request to acquire the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), 
generating change information based on the second setting included in the received setting information ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047] – “The STB 508 and other STBs can retry indefinitely at random fractions of six hours until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry time>), performing acquisition request processing for acquiring the electronic certificate at a timing determined based on the first setting and the change information ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting received is used to produce information that changes the first setting’s acquisition time>), 
acquiring the electronic certificate from the certificate authority as a response to performing the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate), and 
provide a screen for accepting designations related to the first setting and the second setting from a user ([0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>).
Howcroft further teaches wherein a timing for the acquisition request is determined based on the first setting without change information (i.e., the first timing for renewal, see, e.g., [0046]) and also teaches possible subsequent adjustment by a second setting ([0046] - the timeframe for retrying the request for acquiring the certificate). Additionally, Howcroft teaches “any other setting associated with retrieving the certificate or acquiring information regarding the certificate” may similarly be disclosed on the screen for interaction with by a technician (see, e.g., Howcroft at [0046-47], [0060]). 
Yet, Howcroft appears to fail to specifically disclose displaying an option to enable or disable the renewal adjustment caused by the second setting. Particularly, Howcroft appears to fail to disclose wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information.
However, Parkinson teaches a similar system for renewing digital certificates (see abstract) wherein a digital certificate’s renewal time has a plurality of settings (see, e.g., [0017-018] – a certificate’s renewal date <i.e., first setting> is altered by change information based on a seed <second setting> and then/or by designated dates <i.e., third setting>), wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled ([0025] – the user may invoke the staggered renewal module based on a menu selection or command line <i.e., switches to a staggering enabled module>; see also [0018] – further adjustments may be made if the user indicates excluded dates <i.e., activating a third setting>), wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information (if staggering is not invoked in the menu in [0025], no staggering is added <i.e., renewal timing is based on the renewal date of the certificate without an offset added as in, e.g., [0003]>; see also [0018] and [0027] – if no date is provided, no change information based on excluded dates is produced).
While the enabled/disabled change information of Parkinson is not identical to the change information of Howcroft, Parkinson demonstrates that it was clearly within the level of ordinary skill in the art before the effective filing date of the claimed invention to enable or disable settings pertaining to change information for the renewal of digital certificates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Parkinson, wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information, so that technicians can control when they want the system to perform techniques to reduce congestion during renewal of certificates (see, e.g., Howcroft at [0046-048] and Parkinson at [0004]).

Regarding claim 19, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 18, wherein the information processing apparatus is caused to perform further operations including: 
generating setting data, including the designations related to the first setting and the second setting accepted via the provided screen (Howcroft at [0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>), of a predetermined format (Howcroft at [0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>; formats may be, e.g., as shown in figs. 6-7 and 9-11), and output the generated setting data as a response of a request from another device (Howcroft at [0055-057] – output report for certificate renewal information is generated and provided to the remote technician’s device).  

Regarding claim 20, Howcroft teaches a control method for an information processing apparatus (see abstract, system processes certificate information; [0046] – technicians control the system using settings), the control method comprising: 
receiving, via a network, setting information from a setting apparatus that is able to distribute the setting information to a plurality of devices including the information processing apparatus (see fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the received setting information includes (i) a first setting related to timing at which to start making an acquisition request to a certificate authority to acquire an electronic certificate from the certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10; [0023] – certificate authority issues the electronic certificates) and (ii) a second setting of automatically adjusting the start timing of making the acquisition request to acquire the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”); 
generating change information based on the second setting included in the received setting information ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047] – “The STB 508 and other STBs can retry indefinitely at random fractions of six hours until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry time>); 
performing acquisition request processing for acquiring the electronic certificate at a timing determined based on the first setting and the change information ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the ; 
acquiring the electronic certificate from the certificate authority as a response to performing the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate); and 
provide a screen for accepting designations related to the first setting and the second setting from a user ([0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>).
Howcroft further teaches wherein a timing for the acquisition request is determined based on the first setting without change information (i.e., the first timing for renewal, see, e.g., [0046]) and also teaches possible subsequent adjustment by a second setting ([0046] - the timeframe for retrying the request for acquiring the certificate). Additionally, Howcroft teaches “any other setting associated with retrieving the certificate or acquiring information regarding the certificate” may similarly be disclosed on the screen for interaction with by a technician (see, e.g., Howcroft at [0046-47], [0060]). 
Yet, Howcroft appears to fail to specifically disclose displaying an option to enable or disable the renewal adjustment caused by the second setting. Particularly, Howcroft appears to fail to disclose wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information.
However, Parkinson teaches a similar system for renewing digital certificates (see abstract) wherein a digital certificate’s renewal time has a plurality of settings (see, e.g., [0017-018] – a wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled ([0025] – the user may invoke the staggered renewal module based on a menu selection or command line <i.e., switches to a staggering enabled module>; see also [0018] – further adjustments may be made if the user indicates excluded dates <i.e., activating a third setting>), wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information (if staggering is not invoked in the menu in [0025], no staggering is added <i.e., renewal timing is based on the renewal date of the certificate without an offset added as in, e.g., [0003]>; see also [0018] and [0027] – if no date is provided, no change information based on excluded dates is produced).
While the enabled/disabled change information of Parkinson is not identical to the change information of Howcroft, Parkinson demonstrates that it was clearly within the level of ordinary skill in the art before the effective filing date of the claimed invention to enable or disable settings pertaining to change information for the renewal of digital certificates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Parkinson, wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information, so that technicians can control when they want the system to perform techniques to reduce congestion during renewal of certificates (see, e.g., Howcroft at [0046-048] and Parkinson at [0004]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Parkinson, further in view of Eyer (US20120047531, Hereinafter “Eyer”).
Regarding claim 2, the combination of Howcroft and Parkinson teach the information processing apparatus according claim 18, wherein the change information includes random number information (Parkinson at [0017] – randomness may modify the renewal time to reduce system congestion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft and Parkinson with the teachings of Parkinson, wherein the change information includes random number information, to reduce system congestion during certificate renewal periods (see, e.g., [0004]).
The combination of Howcroft and Parkinson appear to fail to specifically disclose wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information unique to the information processing apparatus.  
However, Eyer teaches a system configured to reduce system resource demand using random delay periods (see [0020-0022]), wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information unique to the information processing apparatus ([0026] – “a random number generator (pseudorandom number generator) is used to compute a random delay time for trigger execution of a particular TDO”; [0027] – “a number unique to the specific unit should preferably be used at the seed for the random number generating algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Eyer, wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information unique to the information processing  Eyer at [0027]).

Regarding claim 3, the combination of Howcroft, Parkinson, and Eyer teach the information processing apparatus according to claim 2, wherein the information unique to the information processing apparatus is one of the following: a media access control (MAC) address, an Internet Protocol (IP) address, or a serial number set in the information processing apparatus (Eyer at [0044] & [0027] – “the seed data may for example be a portion of or an entire IP address, MAC address or serial number or any combination thereof which is used as a seed 630 for a random number generator module or process 632 which can be used in the manner discussed above to generate a random number used to calculate the trigger delay time”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Eyer, wherein the information unique to the information processing apparatus is one of the following: media access control (MAC) address, an Internet Protocol (IP) address, and a serial number set in the information processing apparatus, so that the many receiving units to not generate the same result (see, e.g., Eyer at [0027]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Parkinson, further in view of Kumar et al. (US20180351751, Hereinafter “Kumar”) and Cooper et al. (NPL: “RFC 5280 – Internet Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile,” May 2008, Hereinafter “RFC 5280”).
Regarding claim 7, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 18. The combination of Howcroft and Parkinson appear to fail to teach wherein the information processing apparatus is caused to perform further operations 
However, Kumar teaches a similar system for issuing new certificates while avoiding high network loads (see [0218]), wherein the information processing apparatus is caused to perform further operations ([0234] – processor 210 executes code in memory 220; [0126] – instructions are executed on the apparatus) including: 
generating a key pair configured to be used for encryption of communication data ([0207] – a new key pair and new self-signed certificate is created for a trust anchor/rebranded trust anchor (TA); [0033] – TA encrypts a set of data; [0001] – the method is used for secure communication; [0039] – new key pairs may be generated for key update requests), generating a signature request of the electronic certificate, based on the generated key pair ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0003] – CA is a certificate authority; and [0008] – EE is an end entity; [0035] – certificates are based on a pair of private and public keys), performing the signature request of the electronic certificate at a timing determined based on the accepted first setting and the change information ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0039] – the key update request (KUR) might be requested because the EE certificate is going to expire; [0218] – the timing of the key update request (KUR) may be determined by a random function/delay time in order to avoid high network load), acquiring the electronic certificate with an electronic signature as a response to performing the signature request ([0039]- end entity sends the .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Kumar, wherein the information processing apparatus is caused to perform further operations including: generating a key pair that is used for encryption of communication data, generating a signature request of the electronic certificate, based on the generated key pair, performing the signature request of the electronic certificate at a timing determined based on the first accepted setting and the change information, and acquiring the electronic certificate with an electronic signature as a response to the signature request, so that certificates may be securely updated conforming with standard certificate protocol (see, e.g., Kumar at [0038]-[0040]).
The combination of Howcroft, Parkinson, and Kumar appear to fail to explicitly teach configured to set a use for the electronic certificate, and set a use for the acquired electronic certificate.  
However, RFC 5280 teaches standard certificate protocol disclosing to setting a use for the electronic certificate acquired from the certificate authority, and setting a use for the electronic certificate acquired by performing the signature request (see pages 6-7, paragraph section 2.3, and page 26, section 4.2 – conforming certificate authority’s certificates must include basic constraints, key usage, and certificate policies; page 32, 4.2.1.4 – “these policy information terms indicate the policy under which the certificate has been issued and the purposes for which the certificate may be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft, Parkinson, and Kumar with the teachings of RFC 5280 to comprise setting a use for the electronic certificate, and setting a use for the electronic certificate acquired by performing the signature request, to shield users from malicious RFC 5280 at page 6-7, section 2.3 and page 26, section 4.2) and to enforce policies on both the key within the certificate and the certificate (RFC 5280 at page 29, section 4.2.1.3-4.2.1.4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Parkinson, further in view of Novak et al. (US20130061299, Hereinafter “Novak”).
Regarding claim 9, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 18. The combination of Howcroft and Parkinson appear to fail to specifically disclose wherein the information processing apparatus is an image forming apparatus configured to execute print processing.
However, Novak discloses a certificate renewal system processing information to produce images (see, e.g., abstract, [0166]), wherein the information processing apparatus is an image forming apparatus configured to execute print processing (Novak at [0166] & [0159] – printers and display screens are output devices used by the computer (i.e., computer may form images to display, and may execute print processing)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft and Parkinson with the teachings of Novak, wherein the information processing apparatus is an image forming apparatus configured to execute print processing, to produce physical copies of information (see, e.g., Novak at [0166] & [0159]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438